COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 5 of Harris County

       On February 14, 2018, this Court affirmed the trial court’s order denying appellant
Richard Vincent Letizia’s application for a writ of habeas corpus. See Ex parte Letizia,
No. 01-16-00808-CR, 2019 WL 610719 (Tex. App.—Houston [1st Dist.] Feb. 14, 2019,
no pet. h.) (mem. op., not designated for publication). Appellant has filed a “Motion for
Stay of Mandate Pending Petition for Discretionary Review,” pursuant to Texas Rule of
Appellate Procedure 31.4(a)(1). See TEX. R. APP. P. 31.4(a)(1); see also TEX. R. APP. P.
67.2 (providing for stay of mandate by Texas Court of Criminal Appeals). He requests a
stay of the mandate “to provide time for the Court of Criminal Appeals to decide whether
to grant discretionary review.”
       Appellant has filed his motion for a stay of mandate with the Texas Court of
Criminal Appeals, which has granted him an extension of time to file a petition for
discretionary review. Our mandate is not yet set to issue. See generally TEX. R. APP. P.
18.1(a) (providing for issuance of mandate in court of appeals). Accordingly, appellant’s
motion for a stay of mandate is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower.


Date: ___April 2, 2019____